DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uruno et al., (US 20140127538, provided on IDS 01/27/2021).  
Regarding claim 1, Uruno discloses a secondary battery 1 that includes a package 2 including a package main body 2a and a lid 2b, an electrode assembly 3 provided inside the package 2, and an insulator 8 located between the lid 2b and the electrode assembly 3 provided inside the package 2. The package 22 includes a one end opened package main body 2a in which an upper end is opened; and a lid 2b having a rectangular plate shape and covering the opening of the package main body 2a [0015]. Examiner notes that the lid 2b reads on the claimed cap plate.  Uruno further discloses the lid 2b is provided with a pressure release valve 2b1 having a 

    PNG
    media_image1.png
    599
    619
    media_image1.png
    Greyscale

Uruno further discloses the insulator 8 includes a plate-like main body 8a including multiple opening portions 8c serving as flow paths of gas generated inside the package 2 and plural ribs 8e [0023].  Examiner notes that the opening portions 8c reads on the claimed gas (CLAIM 1)

    PNG
    media_image2.png
    365
    669
    media_image2.png
    Greyscale

Regarding claims 2 and 3, Uruno discloses all of the limitations as set forth above in claim 1. Uruno further discloses see figure 4, the openings 8c (discharge holes) are partitioned by ribs 8e. Examiner notes that the ribs reads on the claimed partition.  Uruno further discloses see figure 4, the rib 8e has a greater diameter at an upper region than at a lower region.  (CLAIMS 2 and 3)

    PNG
    media_image3.png
    351
    639
    media_image3.png
    Greyscale

(CLAIM 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al., (US 20140127538, provided on IDS 01/27/2021),  as applied to claim 1 above, and further in view of Han et al., (KR 20040099525, provided on IDS 11/18/2019, using EPO machine translations for citations).
Regarding claim 5 and 7, Uruno discloses all of the limitations as set forth above in claim 1. Uruno does not disclose the insulating plate further includes a tape having an insulating property attached to a surface facing the electrode assembly and where the tape includes a gas moving hole located at a region corresponding to each of the gas discharge holes.   Han teaches a secondary battery 20 provided with a can 21, which includes a positive electrode terminal and a negative electrode terminal, the upper end of the can has openings 21a. The interior of the can 21 accommodates a cell section 25, including a positive electrode plate 22 and the separator 23 and a negative electrode plate 24 are arranged in a wound roll type [0045].  Examiner notes the wound positive electrode plate 22, separator 23 and negative electrode plate 24 reads on the claimed electrode assembly.
  Han further discloses on the upper end of the can 21 there is a cap assembly 200, the cap assembly is provided with a cap plate 210 [0050]. The cap plate 210 is provided with a safety vent 290, where gas can be rapidly discharged and through the cell section top end and the safety vent 290 ([0055] - [0056]).  
 Han further discloses an insulating case 320 is provided made out of a polymeric resin material having insulating property [0058], see figures 2 and 3.   The insulating case 320 includes a flat plate portion 321 where a first modified ball 325 is formed [0062], the first modified ball 325 is an opening hole where gas is released at high pressures ([0062]-[0063]). See figure 3, the first modified ball 325 corresponds to the safety vent 290 of the cap plate 210.   See  (CLAIM 7)  The insulation plate 310 is made of a plate like material with a polymer resin [0069]. 
It would have been obvious to one having ordinary skill in the art to add the insulating case 320 (tape) of Han to the insulator 8 of Uruno in order to further support and separate the electrical components of the battery. Therefore modified Uruno discloses the insulating plate 8 includes an insulating tape (insulating case 320 taught by Han) and the insulating tape includes gas moving holes (first modified holes 325) located at a region correspond to each of the gas discharge holes (multiple opening 8c of the insulator 8 or Uruno). (CLAIM 5)

    PNG
    media_image4.png
    644
    565
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    494
    media_image5.png
    Greyscale

Han et al.
Regarding claim 8, modified Uruno discloses all of the limitations as set forth above in claim 7.  Modified Uruno discloses the opening 8c (gas discharge holes) serve as the gas flow paths which the gas generates inside the package 2 is discharged to the outside of the package 2.  The shape and size of each of the openings 8c is set such that the opening portion 8c can function well as the gas flow path, and that the insulator 8 can prevent a substance inside the package 2 from being ejected during the pressure release. Uruno further discloses the openings 8c preferably has a size in a diameter of 4mm or smaller, the openings are preferably 45 to 65% of the opening area of the pressure release valve 2b1.  This is because gas does not flow well if the total openings area of 8c is smaller than 45% of the opening of the pressure release valve 2b1, and the prevention  of the ejection of the substance inside the package 2 is difficult if the total opening area is larger than 65% (Uruno:[0026]).  Modified Uruno does not disclose the gas moving holes has a smaller diameter than each of the gas discharge holes. However, in an effort to optimize the role of the gas discharge holes 8c, it would have been obvious to one having ordinary skill in the art to have the gas moving holes (first modified holes 325 of insulating tape (insulating case 320 taught by Han)) have a smaller diameter than each of gas moving holes (openings 8c of Uruno) in order to have a good gas flow discharge and to prevent the ejection of substance in the battery.  (CLAIM 8)
Regarding claim 9, modified Uruno discloses all of the limitations a set forth above in claim 7.  Modified Uruno does not disclose the gas moving hole includes a plurality of gas moving holes corresponding to the respective gas discharge holes, however the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the (CLAIM 9)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al., (US 20140127538, provided on IDS 01/27/2021), further in view of Han et al., (KR 20040099525, provided on IDS 11/18/2019, using EPO machine translations for citations), as applied to claim 5 above, and further in view of Uh et al., (US 20070202364). 
Regarding claim 6, modified Uruno discloses all of the limitations as set forth above in claim 5. Modified Uruno does not disclose the tape is a polyimide tape.  Uh discloses a secondary battery which includes a bare cell 110, which includes a can 120, and an electrode assembly 122 housed in the can 12p and a cap assembly 130 for sealing the can 120 [0022].  The cap assembly includes an insulting plate 134 [0025].  The insulating plate 134 is arranged to electrically insulate the terminal plate from the cap plate. The insulating plate is an insulating tape made of polyimide, having resistance to an electrolyte [0027].  
It would have been obvious to one having ordinary skill in the art to have the insulating tape (insulation case 320 taught by Han) be a polyimide tape in order to further aid in the insulation of the battery by using a material that does not react with an electrolyte and has high melting point, therefore the insulating tape would be able to withstand harsh temperature conditions of the battery, as taught by Uh.  (CLAIM 6) 

    PNG
    media_image6.png
    584
    573
    media_image6.png
    Greyscale

Uh et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uruno et al., (US 20140127538, provided on IDS ), as applied to claim 1  above, and further in view of  Xing et al., (CN 108615830, using English equivalent US 20180166676 for citations).
Regarding claim 10, Uruno discloses all of the limitations as set forth above 1. Uruno does not disclose the electrode assembly includes a plurality of electrode assemblies and the tabs of the electrode assemblies are electrically connected to each other on the insulating plate. 
Xing discloses a power battery which includes a shell 1, a bare battery core 2, and a power battery top structure. The power battery top structure includes a first electrode assembly and a second electrode assembly [0025].  Xing further discloses the battery top cap structure further includes a lower insulation member 30 and an insulation end plate 60, and a top cap piece 40 [0025].  Examiner notes that the top cap piece 40 reads on the claimed cap plate and the 
Xing further discloses an explosion proof valve 40a is provided in the central part of the top cap piece 40; and at the same time a first explosion proof through hole 30f and a second explosion proof through hole 60d are provided in the positions corresponding to the explosion proof valve 40a [0035], see also figure 4.  Examiner notes that the explosion proof valve 40a reads on the claimed vent on the cap plate (top piece 40), and the first and second explosion proof through holes 30f/60d reads on the claimed plurality of discharge holes.  Xing further disclose the first and second receiving chambers 60a/60b are provided on the insulation end plate 60. A channel is formed on the end plate 60 that allows the electrode lugs 2a and 2b to pass through [0028], see figure 1 once the battery components are connected and the battery shell 1 is closed by the top piece 40 the lugs 2a/2b will be connected on the insulation plate 60.  Examiner notes that the electrode lugs 2a and 2b reads on the claimed electrode tabs. 
Examiner notes that a plurality of electrode assemblies with tabs electrically connected are known in the art as evidenced by Xing. It would have been obvious to one having ordinary skill in the art to add the second electrode assembly of Xing to the secondary battery 1 of Uruno in order to provide more power to the battery by having a second power source (a second electrode assembly).  (CLAIM 10)

    PNG
    media_image7.png
    759
    640
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    197
    536
    media_image8.png
    Greyscale

Xing et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722